DETAILED ACTION
	Claims 19-43 are currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The prior rejection of Claims 19 and 21-31 under 112 (a) first paragraph for Enablement is withdrawn as a result of Applicant amended the claims to remove prophylaxis. 
Examiner’s Note
Applicant's amendments and arguments filed 05/26/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 05/26/2022, it is noted that claims 19-22 have been amended and claim 43 has been newly added.  No new matter or claims have been added.
	Modified Rejection:
	The following rejection has been modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-26, 31-37 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0170694 in view of Care (Diabetes Care, Volume 33, Supplement 1, January 2010, pgs. 562-569) and Peluso (Peluso, Michael R. et al., Nutrient Metabolism, Jan 13, 1994, pgs. 853-860).
	Regarding claims 19-20, the limitation of a method of the reduction in the risk of developing or treatment of: diabetes or lowering glucose levels in blood in a human or animal in need thereof, comprising administering to the human or animal an effective amount of porous silica material having pores in the mesoscale range of 2-50 nm, wherein the average pore size of the pores in the mesoscale range is in the range of 2 to 25 nm, and the pore size distribution in the meso scale range is such that at least 80% of the pores fall within the range of 2 to 25 nm is met by the ‘694 publication teaching therapeutic compositions based on synthetic solid catalysts such as silicas.  These solids can be used to treat numerous disease conditions such as diabetes (abstract) wherein treatment lowered blood glucose [0068].  The most active powder colloids commonly contain silicas [0017], which reads on excludes zeolites.  The pore size of the powders vary from one tenth of a nanometer to 100 nanometers [0017].  The size of the pores is taught to be uniform and can be used to recognize, discriminate and organize molecules with precision [0025].  Mesoporous aluminum silicate is taught to have a pore size up to 2 nm.  The pore size of such particles is large enough to adsorb and slow release most common small molecule drugs and even small proteins such as insulin [0042].  That being said and in lieu of objective evidence of unexpected results, the pore size can be viewed as a variable which achieves the recognized result of successfully absorbing molecules and releasing drugs. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.
	Regarding claim 21 and 32, the limitation of wherein the porous silica material is the sole active ingredient being administered to the human or animal for the treatment of diabetes is met by the ‘694 publication teaching products may be used independently or in combination with other pharmaceutical and biologically active agents, wherein the treatment is taught to be for diabetes (abstract, Example V), thus teaching the silica material may be used by itself or combined with an active agent.	Regarding claims 22 and 33, the limitation of wherein the treatment of diabetes is achieved by reduction of adipose tissue in the human or animal is met by the ‘694 publication teaching the administration of the claimed active agent, mesoporous silica [0017], to the claimed population, human or animal with diabetes (abstract), and thus would necessarily result in the reduction of adipose tissue, absent factual evidence to the contrary.
	Regarding claims 23 and 34, the limitation of orally administered is met by the ‘694 publication teaching the compositions to be taken orally ([0087], Example V).
	Regarding claims 25-26 and 36-37, the limitation of wherein the average pore size is in the range of 7 to 15 nm, 10 to 12 nm is met by the ‘694 publication teaching the pore size of the powders vary from one tenth of a nanometer to 100 nanometers [0017].  The size of the pores is taught to be uniform and can be used to recognize, discriminate and organize molecules with precision [0025].  Mesoporous aluminum silicate is taught to have a pore size up to 2 nm.  The pore size of such particles is large enough to adsorb and slow release most common small molecule drugs and even small proteins such as insulin [0042].  Thus the ‘694 publication teaches an upper and lower limit of the pore size and further describes an optimizable parameter, in order to change the absorption of molecules or release of a drug.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	Regarding claims 31 and 42, the limitation of wherein the porous silica material has a minimum particle size distribution of 300 nm is met by the ‘694 publication teaching particle size can range from several millimeters to several nanometers [0017] wherein the preferred average particle size for silicate solids is about 6 microns or less [0020].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 43, the limitation of the method is a method of reduction in the risk of developing metabolic syndrome or diabetes in a human at risk of developing metabolic syndrome or diabetes is met by the ‘694 publication teaching the prophylaxis treatment for diseased including diabetes (abstract) wherein silica is known to prevent the appearance of diabetes in animal prone to developing diabetes [0002].  Subjects are taught to be well known to those of skill in the art wherein patients interact with the physician, thus teaching human [0087].

	The ‘694 publication does not specifically teach type 2 diabetes (claim 19).
	The ‘694 publication does not specifically teach wherein the porous silica material is precipitated silicon dioxide (claim 19).
	The ‘694 publication does not specifically teach wherein the human or animal is obese (claims 24 and 35).
	Care teaches diabetes is a group of metabolic diseases characterized by hyperglycemia (page S62, first column, first paragraph).  The vast majority of cases of diabetes fall into two broad etiopathiogenic categories including type I and Type 2 diabetes (page S62, second column, second paragraph).  Care teaches most patients with type 2 diabetes are obese and obesity itself causes some degree of insulin resistance (page S63, third column, last paragraph, reading on claims 24 and 35) wherein patients are humans (S66, first column, first paragraph).
	Peluso teaches silicon dioxide is commonly referred to as silica.  The silicon was added to the diet of feed rats (abstract).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use silicon dioxide in the administration as taught by the ‘694 publication because the ‘694 publication teaches the use of silicas (abstract) and Peluso teaches silicon dioxide is commonly referred to as silica, thus one of ordinary skill in the art before the filing date of the claimed invention would know the ‘694 publication referring to the use of silicas teaches the use of silicon dioxide.  Regarding the limitation precipitated, the limitation of precipitated is a product by process limitation, the ‘694 publication teaches silica (abstract) wherein those of skill in the art will know how to prepare particles with different properties using such principles ideas and references literature ([0022]-[0023]).    MPEP 2113 - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the silica porous solids taught by the ‘694 publication to treat type 2 diabetes because the ‘694 publication teaches oral administration to treat diseases which include diabetes and Care teaches there are two types of diabetes, type 1 and type 2.  Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the composition of the ‘694 publication to treat type 2 diabetes as the ‘694 publication teaches the use for treating diabetes and Care teaches there are two types of diabetes, thus making it obvious to try to treat each type as there is a finite number of identified and predicable potential solutions.  One of ordinary skill in the art could have pursued the known potential options of treating the two known types of diabetes through the use of a composition taught by the ‘694 publication known to treat diabetes with a reasonable expectation of success.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention the subject to be treated is human as the ‘694 publication teaches subjects are taught be well known to those of skill in the art wherein patients interact with the physician, thus teaching human and Care specifically teaches the treatment of humans (women).

Claims 27-30 and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0170694, Care and Peluso as applied to claims 19-26, 31-37 and 42-43 above, and further in view of Tozuka (Tozuka, Yuichi et al., International Journal of Pharmaceutics 386 (2010) pgs. 172-177).
As mentioned in the above 103(a) rejection, all the limitations of claims 19-26, 31-37 and 42-43 are taught by the combination of the ‘694 publication, Care and Peluso.  
The combination of references does not teach the BET surface area is between 300 and 1300 m2/g (claims 27 and 38) and 500 and 900 m2/g (claims 28 and 39).
The combination of references does not specifically teach wherein the pore volume measured by nitrogen adsorption is in the range of 0.3 to 1.7 cm3/g (claims 29 and 40).
Tozuka teaches adsorption profiles of insulin on porous materials and release profiles of insulin entrapped on folded sheet mesoporous silica.  The pores sizes used were 3, 6.1 and 9.2 nm.  The amount of adsorbed insulin estimated by protein assay increased with an increase in the pore size of FSM used.  On the release profile of insulin, the smallest pores size of FSM was found to be suitable material for fast release wherein medium size held the insulin inside for a longer time.  Consequently, the desired release of insulin could be achieved by selecting the appropriate pore size of FSM (abstract).  The BET surface area was taught to be between 1025.8 and 491.3 m2/g and pore volume was taught to be 0.6 to 0.9 cm3/g for pore sizes of silicas 3.0 to 9.2 nm (Table 1).  Oral administration of insulin is taught as desired through the use of mesoporous materials (page 172, first column, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the pore sizes, BET and pore volume taught by Tozuka for the compositions taught by the ‘694 publication because the Tozuka teaches mesoporous silica material that are desired for oral administration of insulin and the ‘694 publication teaches silica material which are used orally and may include an active agent to treat diabetes such as insulin.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘694 publication and Tozuka are directed to silica material which contain overlapping pore size, thus making it obvious to one of ordinary skill in the art to optimize the pore size of the ‘694 publication to obtain the specific pore size, BET and pore volume taught by Tozuka.  One would be motivated to do so as Tozuka teaches the pore size is an optimizable parameter to achieve the desired release of active agent.
Regarding claims 30 and 41, the limitation of wherein the porous silica material additionally has a hierarchical porous structure containing both pores in the range of 2 to 50 nm and pores larger than 50 nm is met by the ‘694 publication teaching the pore size being form on tenth of a nanometer to one hundred nanometers, thus teaching an overlapping range with both the 2-50 nm pores and the 50 nm pore size range.  Further the ’694 publication teaches pore size being 2nm used for slow release of small molecules and the pore sizes being a variety and can include pore size as large as 100 nm ([0042], [0043]).  Further Tozuka teaches the pore size connected to the release rate of the active agent (abstract).  Thus the ‘694 publication and Tozuka both teach the pore size being an optimizable parameter wherein the ‘694 publication teaches an overlapping pore size range with both pore size ranges claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,695,294 in view of Care. The instant claims and the ‘294 patent are directed to a method of treating a human or animal in need thereof using a mesoporous silica material having overlapping pore size ranges, BET and pore volume as the sole active ingredient, wherein the treatment lowers the adipose tissue in the human.  The instant claims and the ‘294 publication differ in that the patient population in the instant case is those with at risk or with metabolic syndrome, type 2 diabetes, insulin resistance or hyperglycemia.  Care teaches most patients with type 2 diabetes are obese and obesity itself causes some degree of insulin resistance (page S63, third column) wherein insulin resistance may improve with weight reduction (page S64, first column).  Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use silica taught to reduce body weight to treat type 2 diabetes, as the reduction in weight would lead to improved insulin resistance as taught by Care, rending the instant claims obvious.
	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Enablement:
	Applicant argues Baek discloses porous silica material recited in claim 19 effective for the reduction of HbA1c, which reflects long term plasma glucose, specifically with the treatment of SiPore15®.  
	In response, based on Applicant’s amendment to remove prophylaxis the enablement rejection has been withdrawn.
	103 over the ‘694 publication (Colic) in view of Care:
	Applicant argues the claimed invention is based on unexpected discovery that porous silica material with the recited properties is effective for significantly reducing HbA1c for reducing the likelihood of developing type 2 diabetes or treating T2D with minimal side effects including with no or little change in the body weight nor BMI.  Applicant points to the Baek reference.  The study was in comparison to metformin treatment or lifestyle change.  Reduction of HbA1c is not the same as simply lowering glucose levels, it is a measure of glycemic control, lowering HbA1c into an acceptable range in diabetic and pre-diabetic patients means minimizing blood glucose fluctuations outside normal limits between treatment.
	In response, the instant claims are directed to reduction in the risk of developing or treatment of metabolic syndrome, type 2 diabetes, insulin resistance or hyperglycemia to a human or animal in need thereof comprising administering a porous silica with a specific pore size.  The results presented by Applicant are directed to specifically reduction in HbA1c, and thus is not commensurate in scope with the instant claims.  The instant claims are directed to a broader list of diseases to be treated and do not list HbA1c.  Further, based on the ‘694 publication the use of porous silica particles is known to be used for prophylaxis or treatment of diabetes, thus the results presented are not considered unexpected.  Applicant provides data comparing metformin to silica particles, however silica particles are already taught by the prior art, thus Applicant is not comparing to the closest prior art as is required MPEP 716.02(e).  
 	Applicant argues it is not enough for diabetes or pre-diabetes treatment to merely transiently lower blood glucose levels but to maximally effective must maintain blood glucose levels within normal limits between treatments.
	In response, Applicant’s claims do not contain limitations directed to maintaining HbA1c levels or a prolonged time frame of results between treatments.  The broadest instant claims do not contain limitations directed to the method of administrations, the amount to be given or limited to treatment of diabetes, thus the results presented are not commensurate in scope with the instant claims.  The instant claims include treatment of type 2 diabetes and hyperglycemia wherein the prior art teaches the use of silica particles for the treatment of diabetes was known (abstract) and wherein glucose is lowered [0068], thus treating hyperglycemia.
	Applicant argues the only material shown to have blood glucose lowering properties is zeolite (Example V) which is not excluded for the instant claims.  Neither Examiner nor the ‘694 publication has provided any rational for extrapolating results from zeolite to the porous silica materials.
In response, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123).   Further, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” (see MPEP 2141.02). The ‘694 publication specifically teaches the use of materials such a silicas for prophylaxis and treatment of diabetes(abstract) wherein the antidiabetic effect is tied to the lowering of blood glucose (Example V).  Thus one of ordinary skill in the art would have an expectation of success of using silica to treat diabetes through the reduction of blood glucose.
Applicant argues the specific size, average poor size and pore size distribution are not merely routine optimization.  Applicant argues the results on lowing HbA1c taught by Baek.
In response, the ‘694 publication teaches overlapping size range for each of the limitations discussed by Applicant, thus reading on the instant claims as discussed in the rejection above.  Further Applicant has presented no results tying the size of the particles, pore size and pore size distribution to the unexpected results presented.  Applicant has not provided data comparing to particles outside of the claimed range to demonstrate the specifically claimed size range results in unexpected results but has rather compared it to metformin, a totally different drug.  Thus Applicant has presented no data that the particle size, pore size and pore size distribution are not merely optimization but result in some unexpected effect.
Applicant argues Care does not mention silicon dioxide or porous silica material can be used to achieve good glycemic control as measured by lowering HbA1c.
In response, Applicant’s argument regarding HbA1c and porous silica material are addressed above as taught by the ‘694 publication.
103 over the ‘694 publication, Care further in view of Tozuka:
Applicant argues Tozuka is related to sustained oral delivery of insulin with a porous material, mesoporous silica, as a carrier.  Nowhere does Tozuka mention anything about the use of any porous material for any therapeutic purpose.
In response, it appears Applicant is arguing the claimed silica cannot be used for drug delivery of an active agent for treatment, however the instant claims are directed to comprising language and do not exclude the delivery of active agents from the porous silica.
Applicant argues Tozuka fails to provide any motivation to modify the details disclosed in the ‘694 publication by replacing zeolites with other materials such as silicon dioxide.
In response, the ‘694 publication teaches the use of silica for treatment, thus silicon dioxide, and therefore the material does not need to replace zeolites.
Double Patenting:
Applicant argues the ‘294 patent was subjected to a requirement for election of species (12/24/2015) which included disease to be treated.  It is noted that the Notice of Allowance withdrew the requirement for election of species for the pending claims which “require all the limitations of an allowable claim” Therefore the election of species was not withdrawn for the subject matter of the instant claims.
In response, as noted by Applicant the species election regarding the treatment was withdrawn at the Notice of Allowance in the ‘294 patent.  MPEP 804.01 states “The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121  does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).”  The instant application is a continuation of the ‘294 patent and thus is not subjected to the protection afforded.  The double patenting rejection is proper and therefore maintained.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613                                                                                                                                                                                             
/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613